Citation Nr: 0524567
Decision Date: 09/08/05	Archive Date: 11/10/05

Citation Nr: 0524567	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-05 367	)	DATE SEP 08 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to February 24, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel



ORDER TO VACATE

The veteran had active military service from September 1943 
to January 1950.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which granted entitlement to 
individual unemployability effective February 24, 1998.  In a 
February 24, 2005, decision, the Board denied an earlier 
effective date for the grant of TDIU.

The Board will vacate the February 2005 decision on the 
grounds that the veteran was denied her due process rights at 
the time of that decision.  On January 18, 2005, the veteran 
was informed that a videoconference hearing was scheduled for 
February 1, 2005.  She did not report for that hearing.  
However, in a statement received on February 8, 2005, the 
veteran requested to reschedule the hearing.  That request 
was mailed on January 26, 2005, so the request appears 
timely, even though it was not received until after the date 
of the scheduled hearing.

However, the Board was not aware of the veteran's request to 
reschedule her hearing at the time of the February 2005 Board 
decision.  An appellate decision may be vacated by the Board 
at any time upon request of an appellant or his or her 
representative, or on the Board's own motion, on the grounds 
of a denial of due process. 38 C.F.R. § 20.904(a) (2004).  
Therefore, in order to afford the veteran her due process 
rights, the February 24, 2005, decision is VACATED.

In a separate decision, the veteran's claim will be remanded 
to afford her a hearing.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0505270	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-05 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to February 24, 
1998.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim of entitlement to 
TDIU prior to February 24, 1998.  The veteran appealed, and 
in September 2002, the Board remanded the claim for 
additional development.  

A review of the veteran's substantive appeal, received in 
April 2002, shows that she requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO 
(hereinafter "Travel Board hearing").  In June 2002, she 
amended her request and indicated that she desired a 
videoconference hearing.  In July 2002, the RO sent the 
veteran notice that a videoconference hearing was scheduled 
for August 20, 2002.  It does not appear that the veteran 
reported for this hearing.  In September 2002, the Board 
remanded the claim for the scheduling of a Travel Board 
hearing.  In January 2005, the RO notified the veteran that a 
videoconference hearing was scheduled for February 1, 2005.  
The veteran failed to appear for her scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  This case has been advanced on the docket, and 
under the circumstances the Board has determined that 
appellate review may proceed.  


FINDINGS OF FACT

1.  A formal claim for TDIU was received on July 29, 1998.

2.  In January 2000, the RO granted TDIU, and assigned an 
effective date for TDIU of February 24, 1998.  

3.  Prior to February 24, 1998, the veteran's service-
connected disabilities were: post- traumatic stress disorder, 
evaluated as 30 percent disabling; residuals of fracture to 
the right tibia and fibula with bowing and shortening of the 
leg with postoperative scars and degenerative joint disease 
of the sacroiliac joint, evaluated as 20 percent disabling; 
donor site scar, left tibia, evaluated as 0 percent disabling 
(noncompensable); and burn scars, left arm and leg, evaluated 
as noncompensable; her combined rating was 40 percent; the 
veteran's service-connected disabilities were not of such 
severity as to preclude her from obtaining or retaining 
substantially gainful employment.  


CONCLUSION OF LAW

During the period prior to February 24, 1998, the criteria 
for a total disability evaluation based on unemployability 
were not met.  38 C.F.R. § 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  In the present case, 
the Board finds the RO has satisfied its obligations under 
the VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2000 decision, and the March 2002 
Statement of the Case (SOC), that the criteria for an earlier 
effective date for TDIU had not been met.  In addition, in 
April 2001, the RO notified the veteran of the information 
and evidence the RO would obtain and the information and 
evidence the veteran was responsible to provide.  The Board 
concludes that the discussions in the April 2001 letter, the 
RO's decision, and the SOC, adequately informed the veteran 
of the information and evidence needed to substantiate her 
claim, thereby meeting the notification requirements of the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the content of the April 2001 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the April 2001 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help her get evidence necessary to 
support her claim, including medical records, employment 
records, or records from other Federal agencies.  She was 
notified that it was still her responsibility to make sure 
that these records were received by VA.  In addition, a 
report of contact (VA Form 119), dated in April 2001, shows 
that the veteran was notified of the VCAA, and that she 
reported that she had no additional evidence, and that she 
desired that her claims be decided.  It appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" have been satisfied.  See 
Pelegrini II, at 120.  

The Board also notes that the April 2001 letter was sent to 
the veteran after the RO's June 2000 decision that is the 
basis for this appeal.  However, the RO's June 2000 decision 
was prior to the enactment of the VCAA.  In such cases, there 
is no error in not providing notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Id.  Rather, the appellant is to be given proper subsequent 
VA process, and the Board is to make findings on the 
completeness of the record or on other facts permitting the 
Court to make a conclusion of lack of prejudice from improper 
notice.  Id.  

The April 2001 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the April 2001 letter was sent, a 
Statement of the Case was provided to the appellant in March 
2002.  In summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining her 
available service, VA and non-VA medical records.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  TDIU

The veteran argues that an effective date is warranted for 
her TDIU.  It is argued that she first claimed 
unemployability in August 1989, and that an effective date in 
1989 is therefore warranted.  See statement of accredited 
representative in appealed case, dated in August 2002.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2004).  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004); see Harper v. Brown, 10 Vet. 
App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

As noted above, the Board must determine the date of receipt 
of the appellant's TDIU claim, and then determine the date 
that it became factually ascertainable that the appellant's 
service-connected disabilities increased in severity.  

A review of the record shows that the veteran filed a formal 
TDIU claim on July 29, 1998.  In January 2000, the RO granted 
TDIU, and assigned an effective date of February 24, 1998.  
In that decision, the RO also increased the veteran's rating 
for her service-connected PTSD to 70 percent disabling, and 
determined that her service-connected residuals of fracture 
to the right tibia and fibula with bowing and shortening of 
the leg with postoperative scars and degenerative joint 
disease of the sacroiliac joint were properly evaluated as 20 
percent disabling.  The veteran appealed the issue of 
entitlement to an earlier effective date for TDIU.  In June 
2000, the RO denied the claim.  

The Board further notes that the RO's decision stated that it 
assigned an effective date for TDIU based on the findings in 
a statement from Peggy F. Rummel, M.D., dated February 18, 
1998, that was received by VA on February 24, 1998.  

The veteran's claim for TDIU was received on July 29, 1998.  
Under the circumstances, the veteran may be eligible to 
receive an effective date as early as July 29, 1997, if it is 
factually ascertainable that the criteria for TDIU were met 
as of that date.  See 38 U.S.C.A. § 5110(a) and (b)(2); 38 
C.F.R. § 3.400(o)(1) and (2).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

With regard to the veteran's disabilities, the Board notes 
that the schedular criteria for TDIU were not met until 
February 24, 1998.  Specifically, the RO's January 2000 
decision shows that the RO increased the veteran's evaluation 
for her service-connected post-traumatic stress disorder 
(PTSD) from 30 percent to 70 percent disabling.  The RO 
assigned an effective date of February 24, 1998 for the 70 
percent PTSD rating.  In its decision, the RO determined that 
her service-connected residuals of fracture to the right 
tibia and fibula with bowing and shortening of the leg with 
postoperative scars and degenerative joint disease of the 
sacroiliac joint were properly evaluated as 20 percent 
disabling.  The Board further notes that at the time of the 
RO's January 2000 decision, service connection was in effect 
for two separated scars, each one of which was evaluated as 
noncompensable.  Prior to the RO's January 2000 decision, the 
veteran's combined evaluation was 40 percent.  See RO's 
December 1997 decision.

Given the foregoing, the veteran is shown to have met the 
schedular criteria for TDIU no earlier than February 24, 
1998.  Therefore, the only possible means by which TDIU may 
be awarded prior to February 24, 1998 is on an extraschedular 
basis.  See 38 C.F.R. §§ 3.321, 4.16(b).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

As for the veteran's work history, it appears that she has 
not worked full-time since 1980.  See letters from county 
elementary school, dated in September 1998.  She has a 
Master's Degree in Business Education, and 23 years of 
experience as a teacher, and two years of experience running 
a private business school.  See veteran's TDIU application 
(VA Form 21-8940), received in July 1998.  A March 1997 VA 
neuropsychological report notes that the veteran stated that 
she worked part-time teaching adult basic education from 1980 
to 1986, and that, "She stopped working in 1986, but she 
continued volunteer work in adult basic education."  

The Board finds that the claim must be denied.   The evidence 
shows that in December 1980, the veteran was not rehired at 
her job as a teacher due to lack of sufficient college 
credits for certification.  See letters from county 
elementary school, dated in September 1998.  She is also 
shown to have several conditions for which service connection 
is not currently in effect, to include obesity, congestive 
heart failure, hypertension, arterioscerotic heart disease 
and a left shoulder condition which requires the use of a 
prosthesis.  See e.g., December 1996 VA examination report; 
February 1997 VA PTSD examination report; September 1997 
report from Henry A. Eugenio, M.D.  Between 1996 and 1997, 
her global assessment of functioning (GAF) scores ranged from 
40 to 60, reflecting symptomatology from moderate to that 
reflective of some impairment in reality testing or 
communication.  See 38 C.F.R. § 4.130 (2004) (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  
However, the only opinion on employability was contained in a 
February 1997 VA PTSD examination report, which shows that 
the examiner determined that she was moderately to severely 
disabled due to conditions that included her (nonservice-
connected) congestive heart failure.  There was no competent 
opinion of record showing that she was unemployable solely 
due to one or more service-connected conditions.  Based on 
the foregoing, the Board finds that this evidence does not 
show that the criteria for an extraschedular TDIU rating were 
met prior to February 24, 1998, and that the claim must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An effective date prior to February 24, 1998 for TDIU is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



